(Por la Corte, a propuesta
del Juez Asociado Sr. De Jesús.)
*932Por cuanto, este recurso sólo envuelve una cuestión de hecho, es decir, determinar si la negligencia del chófer de la demandada fué la causa próxima del accidente sufrido por la demandante;
PoR cuanto, la prueba es contradictoria, y la corte sentenciadora resolvió el conflicto dando entero crédito a la de la demandada y manifestando expresamente que no le merecía crédito alguno la, prueba de la demandante;
PoR cuanto, dadas las circunstancias concurrentes tampoco es de aplicación la doctrina de last clear chance, toda vez que de acuerdo con la prueba el chófer de la demandada no tuvo una razonable opor-tunidad de evitar el accidente;
PoR tanto, visto el caso de García v. Figueroa & Gautier, 52 D.P.R. 897, se desestima el recurso y se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan en 11 de abril de 1940.
El Juez Asociado Sr. Todd Jr. no intervino.